Order entered February 18, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00812-CV

                        SHAMELYA ETIER, Appellant

                                         V.

           SHAHNOOR CHISTI AND NAHID PARVIN, Appellees

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-03220-C

                                     ORDER

      Before the Court is appellees’ February 15, 2022 motion to dismiss the
appeal because appellant has failed to file a brief. Appellant filed her brief along
with an extension motion on February 16, 2022.           Accordingly, we DENY
appellees’ motion as moot.
      We GRANT appellant’s extension motion and ORDER the brief tendered
to this Court by appellant on February 16 filed as of the date of this order.
Appellant’s brief contains the following deficiencies:
      1.    It does not contain a complete list of all parties to the trial courts’
      judgment or appealable order with the names and addresses of all trial and
      appellate counsel. See TEX. R. APP. P. 38.1(a).
       2.     It does not contain a table of contents with references to the pages of
       the brief. See id. 38.1(b).
       3.    The table of contents does not indicate the subject matter of each issue
       or point, or group of issues or points. See id. 38.1(b).

       4.    It does not contain an index of authorities arranged alphabetically and
       indicating the pages of the brief where the authorities are cited. See id.
       38.1(c).

       5.    It does not contain a concise statement of the case, the course of
       proceedings, and the trial court’s disposition of the case supported by record
       references. See id. 38.1(d).

       6.     It does not concisely state all issues or points presented for review.
       See id. 38.1(f).
       7.    It does not contain a concise statement of the facts supported by
       record references. See id. 38.1(g).

       8.   It does not contain a succinct, clear, and accurate statement of the
       arguments made in the body of the brief. See id. 38.1(h).
       9.     The argument does not contain appropriate citations to authorities.
       See id. 38.1(i).
       10. The argument does not contain appropriate citations to the record. See
       id. 38.1(i).

Accordingly, we ORDER appellant to file, on or before February 28, 2022, an
amended brief correcting the above-noted deficiencies. We caution appellant that
failure to comply may result in dismissal of the appeal without further notice. See
id. 38.8(a)(1), 42.3(b), (c).



                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE